Case 1:20-cv-00026 Document 46 Filed on 08/02/21 in TXSD Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

MARIA ARTEAGA, MOISES RINCON,
TERESA RODRIGUEZ, AND JOSE RUIZ
Plaintiff,
VS. CIVIL ACTION NO. 1:20-cv-00026
AQUA FINANCE, INC GREEN SKY LLC,
TRUIST BANK FKA SUNTRUST BANK
CONNEXUS CREDIT UNION, APOLLOTEK
INTERNATIONAL INC AND SPACEWATER

SYSTEMS, LLC
Defendants.

SOP OR 9GR 6G COD UOD 6G OD Un 6G? Con 6OD

DEFENDANT’S FIRST AMENDED TRIAL EXHIBIT LIST

 

Ex. # | Exhibit Offered | Denied Admitted

 

1 Space Water Contract (Jose Ruiz)

 

2 Borrower Application Acknowledgment and
Payment Authorization Certificate (Jose Ruiz)

 

3 Recon’s Contract

 

 

 

 

 

 

 

 
Case 1:20-cv-00026 Document 46 Filed on 08/02/21 in TXSD Page 2 of 3

Respectfully submitted,
J. Nathan Overstreet & Assoc., P.C.

/s/ J. Nathan Overstreet
James Nathan Overstreet

State Bar No. 00784706

8711 Hwy 6N., Suite #230
Houston, Texas 77095

Tel: (281) 855-1000

Fax: (281) 855-4580
overstreetlawfirm(a.cmail.com

Attorney for Defendants
Space Water Systems, LLC

Space Water Systems. LLC’s Trial Exhibit List - Page - 2
Case 1:20-cv-00026 Document 46 Filed on 08/02/21 in TXSD Page 3 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

MARIA ARTEAGA, MOISES RINCON,
TERESA RODRIGUEZ, AND JOSE RUIZ
Plaintiff,
vs. CIVIL ACTION NO. 1:20-cv-00026
AQUA FINANCE, INC GREEN SKY LLC,
TRUIST BANK FKA SUNTRUST BANK
CONNEXUS CREDIT UNION, APOLLOTEK.
INTERNATIONAL INC AND SPACEWATER

SYSTEMS, LLC
Defendants.

COR UGR UO COR COR SOD 6G 6D tom 60? On COD

CERTIFICATE OF SERVICE

[hereby certify that a true and correct copy of the foregoing instrument has been sent
pursuant to Rule 21a of the Texas Rules of Civil Procedure. by U.S. First Class Certified Mail,
Return Receipt Requested, through Facsimile Transmission, or Electronically, on this the 2"4 day
of August, 2021, to all counsel of record.

Eva D. Sikes

Texas Rio Grande Legal Aid Inc.
1206 E. Van Buren Street
Brownsville, Texas 78250

Tel: (956) 982-5540
esikes(@trla.orge

Sean W. Fleming

3800 Renaisance Tower

1201 Elm Street

Dallas, Texas 75270

Tel: (214) 744-3300

Fax: (214) 747-0942
sfleminy’@macdonalddevin.com

/s/ J. Nathan Overstreet
James Nathan Overstreet

Space Water Systems. LLC’s Trial Exhibit List - Page - 3
